          Case 1:21-cr-00375-TSC Document 10 Filed 05/25/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
              v.                                 :    MAGISTRATE NO. 21-MJ-357
                                                 :
 ANTHONY RICHARD MOAT,                           :    VIOLATIONS:
                                                 :    18 U.S.C. § 1752(a)(1)
                       Defendant.                :    (Entering and Remaining in a Restricted
                                                 :    Building)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Violent Entry and Disorderly Conduct
                                                 :    and Parading, Demonstrating, or Picketing
                                                 :    in a Capitol Building)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in
                                                 :    a Capitol Building)


                                     INFORMATION

       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, within the District of Columbia, ANTHONY RICHARD

MOAT, knowingly entered and remained in the United States Capitol, a restricted building,

without lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))

                                         COUNT TWO

       On or about January 6, 2021, within the District of Columbia, ANTHONY RICHARD

MOAT, knowingly, and with intent to impede and disrupt the orderly conduct of Government

business and official functions, engaged in disorderly and disruptive conduct in, and within such
          Case 1:21-cr-00375-TSC Document 10 Filed 05/25/21 Page 2 of 3




proximity to the United States Capitol, a restricted building, when, and so that, such conduct did

in fact impede and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, within the District of Columbia, ANTHONY RICHARD

MOAT, willfully and knowingly engaged in disorderly and disruptive conduct in any of the

Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session

of Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104 (e)(2)(D))




                                                2
         Case 1:21-cr-00375-TSC Document 10 Filed 05/25/21 Page 3 of 3




                                      COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, ANTHONY RICHARD

MOAT, willfully and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104 (e)(2)(G))

                                           Respectfully submitted,

                                           Channing D. Phillips
                                           Acting U.S. Attorney
                                           D.C. Bar No. 415793

                                    By:    /s/ Graciela Lindberg
                                           GRACIELA LINDBERG
                                           Assistant United States Attorney
                                           Texas Bar Number 00797963
                                           United States Attorney’s Office
                                           Detailee – Federal Major Crimes
                                           555 Fourth Street, N.W.
                                           Washington, D.C. 20530
                                           Telephone: (786) 514-9990
                                           Email: Graciela.Lindberg@usdoj.gov




                                              3
